DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 8, first paragraph, filed 09/09/2021, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejection of claims 1 and 19 has been withdrawn. 

Allowable Subject Matter

Claims 1 – 32 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 09/09/2021)

With respect to claim 1 the prior art discloses An image processing method, comprising.

However, the prior art does not teach or fairly suggest receiving an image including frames captured over time in a light environment including an alternating current (AC) light; 
extracting AC pixels corresponding to the AC light from pixels in the image; 
estimating visual spaces of the AC pixels based on values of the AC pixels in the frames; 
estimating an intersection lines of the visual spaces; 
 determining an intersection line that minimizes a cost function, from among the intersection lines; 
estimating information of the AC light included in the image based on the determined intersection line; 
and processing the image based on the information of the AC light.

With respect to claim 19 the prior art discloses An image processing apparatus, comprising.

However, the prior art does not teach or fairly suggest a processor configured to receive an image including frames captured over time in a light environment including an alternating current (AC) light, to extract AC pixels corresponding to the AC light from pixels in the image, to estimate visual spaces of the AC pixels based on values of the AC pixels included in the frames, to estimate intersection lines of the visual spaces, to determine an intersection line that minimizes a cost function, from among the 

Dependent claims 2 – 18 and 20 - 32 are allowable for at least the reason that they depend on allowable independent claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696